Citation Nr: 1125026	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  07-10 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for post-operative herniated disc, lumbar spine, L3-4.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1977 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In order for service connection to be awarded for PTSD, three elements must be present:  (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the second element, if the evidence shows that the veteran did not serve in combat with enemy forces during service, if there is a determination that the veteran engaged in combat but the claimed stressor is not related to such combat, or if a stressor claimed by a veteran is not related to the veteran's fear of hostile military or terrorist activity, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (2010), as recently amended in 75 Fed. Reg. 39,843-852 (July 13, 2010); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Without the above factors, the veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV), as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present:  (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

As noted, the PTSD regulation at 38 C.F.R. 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition of the following new paragraph: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity"' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843-852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

In the present case, the record does not indicate that the Veteran engaged in combat or that the alleged stressors are related to the fear of hostile military or terrorist activity, and therefore his alleged stressors from service require verification.  See 38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852.  The Veteran's alleged stressors are that while serving in Korea he witnessed an American sergeant accidentally being crushed between two Army tanks, and saw one or more American officers killed with an axes by North Koreans.  He did not allege that he was personally involved in either incident, or that he feared for his personal safety.  The record does not indicate that any attempt has been made to verify the Veteran's stressors with the U.S. Army and Joint Services Records Research Record Center (JSRRC).  On remand, the Veteran must be asked to provide more information regarding his claimed in-service stressors, including dates, names, and places.  The treatment records indicate that the Veteran has been diagnosed with PTSD or with PTSD symptoms at VA mental health treatment.

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court of Appeals for Veterans Claims reviewed the criteria for determining when a VA examination is required by applicable regulation, and how the Board applies 38 C.F.R. § 3.159(c) (2010).  In deciding whether a VA medical examination should be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  The Board finds that if an in-service stressor can be verified, the evidence of record would trigger the necessity of an examination under 38 C.F.R. § 3.159(c) and McLendon.  

Regarding the Veteran's post-operative herniated disc of the lumbar spine at L3-4, the service treatment records (STRs) indicate that the Veteran smashed his back on a vehicle around May 1979 and began to have symptoms about two months later.  He was diagnosed in September 1979 with a lumbosacral strain.  At his October 1979 discharge examination he had slight back pain on the left spine.  The Veteran wrote in an April 2005 statement that his back pain had gotten worse since service.  VA treatment records show that in April 2005 he underwent a lumbar L3 and L4 partial laminectomy, foraminotomy, and diskectomy and that the diagnosis was lumbar L3-4 herniated nucleus pulposus.  The Board finds that the evidence of record triggers the necessity of an examination under 38 C.F.R. § 3.159(c) and the McLendon judicial precedent.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran to give him another opportunity to provide any specific information he may have concerning his claimed in-service stressors.  He should be asked to provide as much information as possible on the service members who reportedly were killed in those incidents.  Advise him that, if possible, he should provide names of other individuals who were also present and witnessed or knew of the either incident, or who can confirm his proximity to the events, to include dates and locations.  The Veteran is advised that this information is necessary to obtain supportive evidence of the alleged stressor events, and that he must be as specific as possible, because without such details an adequate search for verifying information cannot be conducted.

2.  Forward a copy of the Veteran's DD Form 214, together with the stressor information that has been obtained, to the JSRRC for an attempt at stressor verification.  If the case is not referred to JSRRC, the RO should explain in the record why it was not.

3.  If an in-service stressor can be verified, the RO should schedule the Veteran for VA a examination to evaluate his PTSD.  The claims file, to include a complete copy of this Remand, must be made available to the examiner, and the report of the examination should include discussion of the Veteran's documented history and contentions regarding his claimed PTSD.

a.  All appropriate tests and studies and/or consultation(s) should be accomplished, with all findings made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.

b.  The examiner should specifically state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has PTSD which is causally related to a verified in-service stressor, or whether such an incurrence, or causal or etiological relationship, is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

c.  Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  If the reviewer cannot answer the question posed without resorting to unsupported speculation, the reviewer should so state, and explain why that is so.
		
4.  Schedule the Veteran for VA a examination to evaluate his post-operative herniated disc, lumbar spine, L3-4.  The claims file, to include a complete copy of this Remand, must be made available to the examiner, and the report of the examination should include discussion of the Veteran's service treatment records, documented medical history, and contentions regarding his claimed post-operative herniated disc, lumbar spine, L3-4.

a.  All appropriate tests and studies and/or consultation(s) should be accomplished, with all findings made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.

b.  The examiner should specifically state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's post-operative herniated disc, lumbar spine, L3-4 is causally related to active service, or whether such a causal relationship to service is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

c.  Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  If the reviewer cannot answer the question posed without resorting to unsupported speculation, the reviewer should so state, and explain why that is so.

5.  Thereafter, the RO should readjudicate the Veteran's claims for service connection for PTSD and a post-operative herniated disc, lumbar spine, L3-4.  If any benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

